FILED
                             NOT FOR PUBLICATION                              NOV 14 2012

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


AARON SOLIS BERMUDEZ,                            No. 11-71499

               Petitioner,                       Agency No. A075-765-267

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 25, 2012**

Before:        HUG, FARRIS, and LEAVY, Circuit Judges

       Aaron Solis Bermudez, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reconsider. We have jurisdiction under 8 U.S.C. § 1252. We review for an abuse




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of discretion, Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005), and we

deny the petition for review.

      The BIA did not abuse its discretion in denying Solis Bermudez’s motion to

reconsider because the motion failed to identify any error of law or fact in the

BIA’s July 16, 2010 order denying his motion to reopen. See 8 C.F.R.

§ 1003.2(b)(1); see also Socop-Gonzalez v. INS, 272 F.3d 1180 n.3, 1193-96 (9th

Cir. 2001) (en banc).

      PETITION FOR REVIEW DENIED.




                                          2                                    11-71499